KEVIN G. CLARKSON
ATTORNEY GENERAL
Bradley E. Meyen (AK Bar No. 8506067)
Sr. Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: brad.meyen@alaska.gov

Attorney for State of Alaska

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 LEAGUE OF CONSERVATION                     )
 VOTERS, et al.,                            )
                                            )
              Plaintiffs,                   )
       v.                                   )
                                            )   Case No. 3:17-cv-00101-SLG
 DONALD J. TRUMP, et al.,                   )
                                            )
              Defendants,                   )   DEFENDANT-INTERVENOR
                                            )   STATE OF ALASKA’S
 STATE OF ALASKA,                           )   NOTICE OF APPEAL
                                            )
              Intervenor-Defendant,         )
                                            )
 AMERICAN PETROLEUM                         )
 INSTITUTE,                                 )
                                            )
              Intervenor-Defendant.         )

      The State of Alaska hereby appeals to the United States Court of Appeals for the

Ninth Circuit from the Judgment in a Civil Case (Dkt. 81) entered on April 1, 2019, the

Order (Dkt. 80) on motion and cross-motion for summary judgment, filed on March 29,

2019, and the Order (Dkt. 45) on motions to dismiss, filed on March 19, 2018.




        Case 3:17-cv-00101-SLG Document 84 Filed 05/28/19 Page 1 of 2
      DATED: May 28, 2019.

                                        KEVIN G. CLARKSON
                                        ATTORNEY GENERAL


                                        By:    /s/ Bradley_E. Meyen______
                                               Bradley E. Meyen
                                               AK Bar No. 8506067
                                               Senior Assistant Attorney General
                                               Department of Law
                                               1031 West Fourth Avenue, Suite 200
                                               Anchorage, AK 99501
                                               Phone: (907) 269-5232
                                               Facsimile: (907) 276-3697
                                               Email: brad.meyen@alaska.gov




                           CERTIFICATE OF SERVICE

      I certify that on May 28, 2019 the foregoing was served electronically on all

parties via CM/ECF.

                                               /s/Bradley E. Meyen________
                                               Bradley E. Meyen
                                               Senior Assistant Attorney General




League of Conservation Voters, et al. v. Trump, et al. Case No. 3:17-cv-00101-SLG
State of Alaska’s Notice of Appeal Document 84 Filed 05/28/19 Page 2 ofPage
         Case 3:17-cv-00101-SLG                                          2 2 of 2
